In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0239V
                                        UNPUBLISHED


 MICHELLE HORKY,                                            Chief Special Master Corcoran

                        Petitioner,                         Filed: September 16, 2021
 v.
                                                            Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                    Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                            Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On March 3, 2020, Michelle Horky filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccination she received on
December 5, 2018. Petition at ¶1. Petitioner further alleges that her shoulder injury lasted
more than six months and that she had not received any compensation for her injuries.
Petition at ¶4. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

      On September 14, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)

1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required

to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Report at 1. Specifically, Respondent’s position is that “[P]etitioner has satisfied the
criteria for SIRVA set forth in the Vaccine Injury Table and the Qualifications and Aids to
Interpretation, which afford petitioner the presumption of causation because petitioner
had no history of pain, inflammation, or dysfunction in her left shoulder; her pain occurred
within 48 hours of receipt of an intramuscular vaccination; her pain and reduced range of
motion were limited to the shoulder in which the vaccine was administered; and no other
condition or abnormality was identified to explain her symptoms. Id. at 4. Respondent
further agrees that the scope of damages to be awarded is limited to Petitioner’s SIRVA
and its related sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2